 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
     BERNARD WAITHAKA, on behalf of
 9   himself and all others similarly situated,          Case No. C19-1320 RSM

10                       Plaintiffs,                     STIPULATION AND ORDER RE:
                                                         STAY PENDING RESOLUTION OF
11                  v.                                   APPEAL

12   AMAZON.COM, INC., AMAZON
     LOGISTICS, INC.,
13
                         Defendants.
14
             Plaintiff Bernard Waithaka and Defendants Amazon.com, Inc. and Amazon Logistics,
15
     Inc., by and through their undersigned counsel, jointly stipulate and request that the Court stay
16
     this action pending the resolution of the appeal presently before the U.S. Court of Appeals for
17
     the First Circuit in the matter of Waithaka v. Amazon.com, Inc., et al., No. 18-40150 (D.
18
     Mass.), appeal docketed, No. 19-1848 (1st Cir. Aug. 30, 2019). In support of this joint
19
     stipulation, the parties state as follows:
20
             1.      Defendants’ deadline to answer or otherwise respond to the Complaint is
21
     October 3, 2019. See ECF No. 71.
22
             2.      The Court’s August 28, 2019 Order Regarding Initial Disclosures, Joint Status
23
     Report, and Early Settlement sets a September 25, 2019 deadline for the parties’ Fed. R. Civ.
24
     P. 26(f) conference; an October 2, 2019 deadline to serve initial disclosures pursuant to Fed.
25

26


     STIPULATION AND ORDER RE: STAY                                                   K&L GATES LLP
                                                                               925 FOURTH AVENUE SUITE 2900
     PENDING RESOLUTION OF APPEAL - 1                                         SEATTLE, WASHINGTON 98104-1158
                                                                                  TELEPHONE: (206) 623-7580
                                                                                   FACSIMILE: (206) 623-7022
 1   R. Civ. P. 26(a)(1); and an October 9, 2019 deadline to file a combined joint status report and

 2   discovery plan as required by Fed. R. Civ. P. 26(f) and Local Rule 26(f). See ECF No. 64.

 3           3.      This action was transferred to this Court from the U.S. District Court for the

 4   District of Massachusetts on August 20, 2019, after Judge Hillman of the District of

 5   Massachusetts granted in part and denied in part Defendants’ motion to compel arbitration, or

 6   in the alternative, to transfer or stay. Judge Hillman held that Plaintiffs fall within the Federal

 7   Arbitration Act’s transportation worker exemption, 9 U.S.C. § 1. Defendants have appealed

 8   that decision to the First Circuit.

 9           4.      In the interests of judicial economy and preserving party resources, the parties

10   respectfully request that the Court stay this action pending the disposition by the First Circuit

11   of the presently-pending appeal.

12           Respectfully submitted September 23, 2019.

13
     By: s/ Michael C. Subit                               By: s/ Ryan D. Redekopp
14   Michael C. Subit, WSBA No. 29189                      Ryan D. Redekopp, WSBA No. 36853
     FRANK FREED SUBIT & THOMAS LLP                        K&L GATES LLP
15   Hoge Building, Suite 1200                             925 Fourth Avenue, Suite 2900
     705 Second Avenue                                     Seattle, WA 98104-1158
16   Seattle, Washington 98104-1729                        Telephone: (206) 370-7673
     Telephone: (206) 682-6711                             Fax: (206) 623-7022
17   Fax: (206) 682-0401                                   ryan.redekopp@klgates.com
     msubit@frankfreed.com
18
     Shannon Liss-Riordan (pro hac vice)                   Richard G. Rosenblatt*
19   Adelaide Pagano (pro hac vice)                        James P. Walsh*
     LICHTEN & LISS-RIORDAN, P.C.                          MORGAN LEWIS & BOCKIUS
20   729 Boylston Street, Suite 2000                       502 Carnegie Center
     Boston, MA 02116                                      Princeton, NJ 08540
21   Telephone: (617) 994-5800                             Telephone: (609) 916-6600 ______
     Fax: (617) 994-5801                                   rrosenblatt@morganlewis.com
22   sliss@llrlaw.com                                      james.walsh@morganlewis.com
     apagano@llrlaw.com
23
     Attorneys for Plaintiff                               Attorneys for Defendants
24
                                                           * Pro hac vice applications forthcoming
25

26


     STIPULATION AND ORDER RE: STAY                                                      K&L GATES LLP
                                                                                  925 FOURTH AVENUE SUITE 2900
     PENDING RESOLUTION OF APPEAL - 2                                            SEATTLE, WASHINGTON 98104-1158
                                                                                     TELEPHONE: (206) 623-7580
                                                                                      FACSIMILE: (206) 623-7022
 1                                               ORDER

 2           Having reviewed the parties’ Stipulation and Proposed Order Regarding Stay Pending

 3   Resolution of Appeal, it is hereby ordered that this matter is stayed until the final resolution

 4   by the U.S. Court of Appeals for the First Circuit of the matter of Waithaka v. Amazon.com,

 5   Inc., et al. (1st Cir. No. 19-1848).

 6

 7           DATED this 25th day of September 2019.

 8

 9                                                  A
                                                    RICARDO S. MARTINEZ
10
                                                    CHIEF UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     STIPULATION AND ORDER RE: STAY                                                    K&L GATES LLP
                                                                                925 FOURTH AVENUE SUITE 2900
     PENDING RESOLUTION OF APPEAL - 3                                          SEATTLE, WASHINGTON 98104-1158
                                                                                   TELEPHONE: (206) 623-7580
                                                                                    FACSIMILE: (206) 623-7022
